Citation Nr: 1143892	
Decision Date: 11/30/11    Archive Date: 12/06/11

DOCKET NO.  08-16 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Appellant
ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel





INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c). 

The Veteran served on active duty from September 1952 to October 1972. The Veteran died in February 1996.  The Appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a determination in March 2006 of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

In August 2009, the Appellant appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In a decision in January 2010, the Board reopened the claim of service connection for the cause of the Veteran's death and remanded the claim for further development.  In September 2010 and in February 2011, the Board remanded the matter to ask the Appellant either to submit or to authorize VA to obtain on her behalf the medical records from the Annie Penn Memorial Hospital in Reidsville, North Carolina.  The Appellant submitted the records in March 2011. 

As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In September 2011, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  


FINDINGS OF FACT

1.  The death certificate establishes that the Veteran died in February 1996 at the age of 61, and the immediate cause of death was listed as head and neck cancer as the underlying cause of death and metastasis to the liver as contributing cause of death. 

2.  At the time of the Veteran's death, service connection was in effect for chronic obstructive pulmonary disease with a history of bronchiectasis, bronchitis, and emphysema. 

3.  The medical evidence does not establish that the service-connected chronic obstructive pulmonary disease with a history of bronchiectasis, bronchitis, and emphysema, caused or contributed substantially or materially to cause the Veteran's death.

4.  The fatal disease of head and neck cancer was squamous cell cancer of the right piriform sinus, which is a cancer of the larynx.

5.  The fatal disease, squamous cell cancer of the right piriform sinus, is presumed to be caused by exposure to certain herbicides, including Agent Orange.


CONCLUSION OF LAW

A disability incurred in or aggravated by service, including exposure to certain herbicides, including Agent Orange, caused or contributed to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131, 1137, 1310, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312.  (2011).)


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in part, at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

As the claim of service connection for Veteran's death is resolved in the Appellant's favor, further discussion here of compliance with the VCAA is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Background

On March 22, 1996, the RO notified the Appellant of the granted of burial benefits based on the nonservice-connected cause of the Veteran's death and notified the Appellant of her right to appeal.  In correspondence in April 1996, the Appellant disagreed with the ruling that the Veteran's death was not service connected. 

In a rating decision in April 1996, the RO formally addressed the claim of service connection for the cause of the Veteran's death and denied the claim on grounds that the fatal cancer was not due to the Veteran's exposure to Agent Orange.  The RO furnished the Appellant a statement of the case in April 1996 and explained that to complete her appeal she must file a substantive appeal, VA Form 9, within one year.  An appeal to the Board consists of a timely filed notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200. 




A substantive appeal must be filed within 60 days from the date of the mailing of the statement of the case to the Appellant, or within the remainder of the 1-year period from the date of mailing of the notification of the determination being appealed, whichever period ends later.  38 C.F.R. § 20.302. 

There was no further correspondence with reference to the appeal from the Appellant until August 1997 and then again in March 1998, both dates are beyond either the 60 day period from the date of the mailing of the statement of the case in April 1996, or within the remainder of the 1-year period from the date of mailing of the notification of the determination in March 1996 (March 22, 1996, to March 22, 1997).  As the RO has not taken any action to indicate to the Appellant that her claim remained on appeal, the requirement that there be a substantive appeal is not waived.  Percy v. Shinseki, 23 Vet. App. 37, 45 (2009) (VA waives objection to timeliness of substantive appeal by taking actions that lead the Veteran to believe that an appeal was perfected).  As the appeal was not perfected, by operation of law, the rating decision by RO became final based on the evidence then of record.  38 U.S.C.A. 

Factual Background

The Veteran and the Appellant were married in September 1955. 

The service records show that the Veteran served in Vietnam from September 1967 to October 1968.  During his life time, the Veteran was service connected for chronic obstructive pulmonary disease with a history of bronchiectasis, bronchitis, and emphysema.

The service treatment records in August 1960 show the Veteran had a whooping cough.  

Beginning in 1966, the Veteran developed episodes of a chronic productive cough with shortness of breath and hemoptysis.  Subsequent service records, to include in-service hospital records, show treatment for pneumonia, tracheitis, emphysema, bronchitis and possible bronchiectasis.  

Service hospital records in March 1970 show the vocal chords were hyperemic with leukoplakia of two-thirds of the chords due to cigarette smoking.  A bronchoscopy that same month shows no abnormality of the tracheobronchial tree.  Hospital records in May 1971 show a diagnosis of laryngitis.  Except for these two incidents of treatment, the service treatment records contain no complaint, finding, history, treatment, or diagnosis of any abnormality of the larynx.

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of any abnormality of the oropharynx, including the soft palate and the tonsillar fossa. 

After service, private medical records show that in September 1987 the Veteran presented with a three month history of pain of the soft palate.  The pertinent finding was a lesion in the soft palate involving the tonsilar fossa extending from the anterior tonsilar pillar on the left and crossing the midline of the soft palate.  The lesion was at its largest point, 4 cm in diameter.  No lesion was found in the bronchus.  A biopsy revealed squamous cell carcinoma of the soft palate and the tonsilar fossa.  The initial treatment consisted of radiation therapy, which the Veteran tolerated well and at the end of the therapy, there was no evidence of the lesion. 

In August 1988, another lesion was found on the soft palate, which was excised by laser.  A laryngoscope was normal. 

In December 1988, a 60 pack a year history of smoking was noted.  


In an Agent Orange VA examination in December 1994, the VA examiner noted that the Veteran had two tours of duty in Vietnam.  The examiner noted an 80 pack a year history of smoking.  The diagnoses were carcinoma of the oropharynx and chronic obstructive pulmonary disease with a history of bronchiectasis, bronchitis, and emphysema.  

In a rating decision in February 1995, the RO granted service connection for chronic obstructive pulmonary disease with a history of bronchiectasis, bronchitis, and emphysema and assigned a 10 percent rating. 

In January 1995, W. F. McG., MD, reported that the Veteran had developed a jugular mass and he suspected that the primary site of the tumor was in the right posterior pharyngeal area.  

In February 1995 a biopsy of the right piriform sinus lesion, involving the pharyngeal wall, showed squamous cell carcinoma of pharynx, larynx and the laryngopharynx (hypopharynx).  Dr. McG stated that the cancer of the pharynx and the right piriform sinus involved the larynx and he recommended a laryngopharyngectomy.

Also in February 1995, the Veteran underwent a laryngopharynectomy, right modified radical neck dissection, a left radical neck dissection, and right hemothyroidectomy as well as subsequent reconstruction surgery.  The post operative diagnosis was squamous cell cancer of the right piriform sinus.  

In June 1995, Dr. McG., a surgical oncologist and Professor of Otolaryngology, who performed the surgeries in 1988 and in 1995, reported that a bone scan showed a metastatic lesion in the rib cage and recurrence of cancer in the neck.  



In September and October 1995, the diagnosis was a clinical recurrence of squamous cell carcinoma of the head and neck with metastases to the 7th rib.

The records expressed differences as to whether the right piriform sinus carcinoma was a new primary tumor or a recurrence of the soft palate carcinoma.  In May 1995, history included two advanced head and neck primary cancers.  In June and August 1995, history included recurrence of neck cancer and the diagnosis was recurrent squamous cell carcinoma of the head and neck.  Also in August 1995, the impression was a history of recurrent squamous cell carcinoma of the soft palate in 1987 and recent recurrence in 1995.  In September and October 1995, the diagnosis was recurrence of squamous cell carcinoma with metastases although it was not clear if the reference to the metastases referred to the right piriform sinus carcinoma as a metastasis of the soft palate cancer or to the metastatic tumors found elsewhere such as the lesion in the rib.

Terminal records dated February 1996 indicate that laryngeal cancer was diagnosed a year earlier.  The discharge and final diagnoses were metastatic head and neck carcinoma, hypercalcemia, pseudomonas bronchitis, and lower extremity edema. 

A copy of the death certificate shows that the Veteran died in February 1996.  The immediate cause of death was metastatic head and neck cancer and liver metastasis was listed as another disease that initiated the events resulting in death.

In a statement in April 1996, Dr. McG., having reviewed articles regarding Agent Orange and the association with respiratory cancer, stated that the cancer was centered in the hypopharynx and was not technically a respiratory cancer, but a cancer of the upper areo-digestive tract.  He was unaware of any study that would show a direct correlation between the Veteran's cancer and Agent Orange, but he personally thought that there was a correlation.  

A private pathologist in August 2009 noted that the Veteran developed cancer of the hypopharynx, which is next to the larynx that became metastasized from the original tumor.  He concluded that the cancer was due to Agent Orange exposure in Vietnam because the hypopharynx is next to the larynx, perhaps not even an inch away, and both are lined by the same type of tissue sensitive to the same irritants and chemicals.  

In an opinion in February 2010, a VA physician indicated that it although it was not possible to predict with complete certainty, the cancer of the piriform sinus, diagnosed in 1995, was more likely than not a new primary cancer.  The VA physician based this conclusion on the long length of time between the two cancers.  As for the etiology, he indicated that there is strong epidemiologic data to support a link between tobacco use, alcohol consumption, human papillomavirus infection and cancers of the upper aerodigestive tract.  The VA physician stated that while no studies support an association between Agent Orange exposure and head and neck cancers, the epidemiology is similar enough to respiratory cancers that an association can be assumed.  

As the cause of death was due to squamous cell cancer of the right piriform sinus, and as the Veteran had suffered from squamous cell carcinoma of the soft palate, the Board obtained a medical expert opinion from an oncologist from the Veterans Health Administration (VHA) in July 2011.  38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901.  

The VHA expert was asked was asked to review the record and provide an opinion as to whether the squamous cell carcinoma of the right piriform sinus and the pharynx, involving the larynx, in February 1995, represented either:
      
a).  The recurrence of the primary site of the cancer in the soft palate and the tonsilar fossa, first documented by biopsy in 1987; or
      
b).  The squamous cell carcinoma of the right piriform sinus and the pharynx, involving the larynx, in 1995 was a new primary site of the cancer. 

The VHA oncologist issued an opinion in September 2011.  The VHA expert concluded the squamous cell carcinoma of the right piriform sinus or hypopharynx should be considered a new primary site of the cancer due to the distance and time between the 1987 soft palate cancer and the 1995 right piriform cancer.  Both Agent Orange and the Veteran's extensive smoking and alcohol history would be considered causative factors, but the VHA expert could not determine which cause was the main cause without resorting to speculation.  The VHA oncologist also discussed the matter with ENT colleagues, experts in head and neck cancers.  The VHA expert stated that the piriform sinus was directly adjacent to the larynx and cancer of the piriform sinus would be under the umbrella of laryngeal cancers and therefore should be considered as a type of cancer of the larynx related to Agent Orange exposure.  

Legal Principles

When any Veteran dies from a service connected disability, VA will pay dependency and indemnity compensation to such Veteran's surviving spouse.  38 U.S.C.A. § 1310. 

The death of a Veteran will be considered as having been due to a service connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  

The service connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312. 

The standards for determining whether or not a disability is service connected are: 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

Where a veteran who served for ninety days or more develops cancer, a chronic disease, to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In cases where, as here, it is asserted that service connection should be granted due to Agent Orange exposure, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to certain herbicide agents, including a herbicide commonly referred to as Agent Orange, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309. 

As the Veteran served in Vietnam in 1967 and in 1968, it is presumed that he was exposed to Agent Orange under 38 U.S.C.A. § 1116.

If a veteran was exposed to Agent Orange certain diseases will be presumed to have been incurred in service if manifest to a compensable degree within specified periods, even if there is no record of such disease during service, the diseases include respiratory cancers, that is, cancer of the lung, bronchus, larynx, or trachea). 38 U.S.C.A. § 1116(a)(2); 38 C.F.R. §§3.307(a)(6), 3.309(e). 

A metastasis of a cancer not associated with herbicide exposure is not entitled to the presumption of service connection due to Agent Orange exposure.  See VAOPGCPREC 18-97 (May 2, 1997) (metastasis represents the progress of the nonservice-connected primary cancer, and is affirmative evidence that the secondary cancer was not the result of some other cause, such as herbicide exposure). 

Whenever VA's Secretary determines, on the basis of sound medical and scientific evidence, that a positive association exists between (A) the exposure of humans to an herbicide agent, and (B) the occurrence of a disease in humans, the Secretary shall prescribe regulations providing that a presumption of service connection is warranted for that disease.  38 U.S.C.A. § 1116(b)(1).


Cancers of the oral cavity are not on the list of diseases subject to presumptive service connection due to exposure to Agent Orange.  VA's Secretary has determined that a presumption of service connection based on exposure to certain herbicides, including Agent Orange, used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined a presumption of service connection is warranted. Notice, 59 Fed. Reg. 341 -346 (1994); 61 Fed. Reg. 41442 -41449 and 57586-57589 (1996); 67 Fed. Reg. 42600 - 42608 (2002); 68 Fed. Reg. 27630 -27641 (2003); 72 Fed. Reg. 32395 -32407 (2007) and Notice, 72 Fed. Reg. 32395 -32407 (2007); and 75 Fed. Reg. 32540  (2010).

Notwithstanding the aforementioned provisions relating to presumptive service connection, which arose out of the Veteran's Dioxin and Radiation Exposure Compensation Standards Act, Pub. L. No. 98-542, § 5, 98 Stat. 2,725, 2,727-29 (1984), and the Agent Orange Act of 1991, Pub. L. No. 102-4, § 2, 105 Stat. 11 (1991), a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Evidentiary Standards

VA must give due consideration to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 



The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board").) 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Preliminary matters

The Board notes that the Veteran was service connected for one disability during his life time, chronic obstructive pulmonary disease with a history of bronchiectasis, bronchitis, and emphysema, and he had no other claims pending at the time of his death.  The Board understands the Appellant as not claiming the service-connected disability caused or contributed to the Veteran's death, or is there any medical evidence in the file suggesting such a relationship.  Therefore, the Veteran's death is not service connected on the basis that the already service-connected disability caused or contributed to the cause of the Veteran's death.  38 U.S.C.A. § 1310.

The Appellant has also submitted a prior Board decision involving service connection for the death of another Veteran.  It is asserted that facts are essentially similar and that the Board should adopt the same holding of granting service connection for the Veteran's death.  The Board notes that previously issued Board decisions are binding only with regard to the specific case involved and the Appellant's case will be decided on the basis of the individual facts of the case in light of applicable procedure and substantive law.  38 C.F.R. § 20.1303.


Analysis

As to whether the right piriform sinus cancer that resulted in the Veteran's death is service connected, on the basis of the service treatment records alone, a right piriform sinus cancer or larynx cancer was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. §§ 1110 and 1131 as implemented by 38 C.F.R. § 3.303(a) is not established. 

The service treatment records show that the Veteran was treated more than once for symptoms involving the larynx, notably in March 1970 (leukoplakia of the vocal cords) and May 1971 (laryngitis).  As a larynx condition was noted, that is, observed during service, the principles of service connection, pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply. 

As the service treatment records lack the documentation of the combination of manifestations sufficient to identify a chronic larynx disability as no identifiable abnormality was noted, and sufficient observation to establish chronicity during service based on two entries of treatment to the larynx, chronicity in service is not adequately supported by the service treatment records, and continuity of symptomatology after service under 38 C.F.R. § 3.303(b) is required to support the claim.  

There is no evidence that the Veteran had continuous symptoms of a progressive larynx or throat condition.  

Furthermore, a larynx or throat disability is not a condition under case law that has been found to be capable of lay observation, the determination as to the presence or diagnosis of cancer is medical in nature, that is, not capable of lay observation, competent medical evidence is required to substantiate the claim.  




Savage v. Gober, 10 Vet. App. 488, 498 (1997) (On the question of whether the Veteran has a chronic condition since service, the evidence must be medical unless it relates to a condition as to which, under case law , lay observation is competent); Barr v. Nicholson, 21 Vet. App. 303 (2007) (Lay testimony is competent to establish the presence of observable symptomatology, where the determination is not medical in nature and is capable of lay observation).  

Also, under certain circumstances, the Appellant as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience, and lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159; see Layno at 469-470 (A witness must have personal knowledge in order to be competent to testify to a matter -personal knowledge is that which comes to the witness through the use of the senses; lay testimony is competent only so long as it is within the knowledge and personal observations of the witness). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, 492 F.3d at 1377. 

As the presence or diagnosis of cancer cannot be made by the Appellant as a lay person based on mere observation, that is, perceived through by visual observation or by any other of the senses, cancer is not a simple medical condition that the Appellant is competent to identify.  A cancer is not a simple medical condition that can be identified by a lay person.  Jandreau, 492 F.3d at 1377.  


And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer a diagnosis of cancer.  

Where, as here, there is a question of the presence or a diagnosis of cancer, that is, squamous cell carcinoma, and it is not capable of lay observation by case law, and the condition is not a simple medication condition under Jandreau for the reason expressed, to the extent the Appellant's statements are offered as proof of the presence or diagnosis of squamous cell carcinoma, the Appellant's lay statements are not competent evidence, and the statements are excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claim based either on continuity of symptomatology or on a disability first diagnosed after service. 

To the extent the Appellant has expressed an association between the right piriform sinus squamous cell carcinoma and service, including as due to Agent Orange exposure, the Appellant's opinion as a lay person is limited to inferences that are rationally based on the Appellant's perception and does not require specialized education, training, or experience. 

As the Appellant as a lay person is not competent to declare either the presence or diagnosis of a cancer, based on personal observation, any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Appellant is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the fatal disease of right piriform squamous cell carcinoma and service.






As the Board does not find the Appellant competent to establish a diagnosis or to express an opinion on the cause of the fatal disease of right piriform squamous cell carcinoma, the Board need not reach the question of whether or not the Appellant's statements are credible. 

As for evidence of the fatal disease, the competent evidence in favor of right piriform squamous cell carcinoma, is the medical diagnosis by the Veteran's private medical professionals, who are qualified through education and training to offer a medical diagnosis.  Therefore, the diagnosis of right piriform squamous cell carcinoma by medical professionals is competent and credible evidence of the fatal disease. 

As the Veteran's exposure to Agent Orange is established, the remaining questions concern whether the right piriform squamous cell carcinoma is a recurrence or metastasis of the squamous cell carcinoma diagnosed in 1988 or a primary cancer, that is, the original site of squamous cell carcinoma and the second question is whether the right piriform squamous cell carcinoma was a respiratory cancer.  If it is, then the right piriform squamous cell carcinoma is presumed to be due to Agent Orange exposure.

Competent medical evidence has been provided by the physician who surgically treated the Veteran and expressed the opinion that the Veteran's cancer would be considered a respiratory cancer but was unable to conclude whether Agent Orange exposure would be involved.  He also did not determine if the fatal tumor was a primary tumor or recurrence of the soft palate carcinoma that he treated earlier.  






The Appellant also provided an opinion by a private pathologist in August 2009 who agreed that the cancer was the same as a larynx cancer given its proximity and the similarity in tissue to the larynx.  He also attributed the cancer to Agent Orange exposure and provided a rationale, the similarity in tissue to the larynx and the right piriform sinus, and the response of this tissue to the same irritants and chemicals.  He did not explicitly state, however, that the cancer in the right piriform sinus was a primary cancer and not a metastasis of the soft palate cancer, which is not entitled to the presumption of service connection.

In an opinion in February 2010, a VA physician indicated that although it was not possible to predict with complete certainty, the cancer of the piriform sinus, diagnosed in 1995, was more likely than not a new primary cancer.  The VA physician based his conclusion on the long length of time between the two cancers.  He also stated that the Veteran's cancer could be assumed to be associated with Agent Orange exposure.

Finally, the VHA oncologist in September 2011 concluded the squamous cell carcinoma of the right piriform sinus or hypopharynx should be considered a new primary site of the cancer due to the distance and time between the 1987 soft palate cancer and the 1995 right piriform sinus cancer.  The VHA expert explained that the piriform sinus was directly adjacent to the larynx and that a cancer of the piriform sinus would be under the umbrella of laryngeal cancers and therefore should be considered as a type cancer of the larynx related to Agent Orange exposure.  








On the basis of all the evidence of record, the Board concludes that the fatal cancer was a primary cancer and a respiratory cancer, that is, a cancer of the larynx, and as cancer of the larynx is presumed to be related to exposure to Agent Orange and as the Veteran was in Vietnam during the Vietnam era, service connection for the cause of the Veteran's death is established.


ORDER

Service connection for the cause of the Veteran's death is granted.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


